Title: To George Washington from Paul-François-Jean-Nicolas, comte de Barras, 25 July 1781
From: Barras, Paul-François-Jean-Nicolas, comte de
To: Washington, George


                  
                     
                        Monsieur,
                        A Newport le 25. Juillet 1781
                     
                     J’ai reçu-la Lettre que Votre Excellence m’a fait l’honneur de m’écrire le 21. de ce mois.  Je ne vous répéterai point tout ce que je mande à M. de Rochambeau qui vous en fera part.  
                     Je dispose tout ici pour que rien ne retarde les opérations dont on Sera convenu.  Je n’entrerai pas dans de plus grands détails, parceque n’ayant pas de chiffre avec Votre Excellence, il est plus prudent de la renvoyer à la lettre que j’écris à M. le Comte de Rochambeau.  
                     Je suis avec respect, Monsieur, De Votre Excellence, Le très humble et trés obéissant Serviteur, 
                     
                        barras 
                     
                  
                  TranslationNew Port R.I. July 25th 1781Sir,TranslationI have received the letter which your Excellency did me the honor to write me on the 21st of this month—I will not repeat to you all that I have said to M. de Rochambeau who will impart it you.
                     I have disposed of every thing here in such a manner that nothing shall retard the operations which may happen—I will not enter into particular details because having no cypher with your Excellency it is most prudent to give them in the letter which I shall write to M. Le Count de Rochambeau.  I am with respect &a.
                     
                  
                Enclosure
                                    
                     
                        Newport 25th July 1781
                     
                     I have received my dear General your letter of the 15th of this month and that of the 21st.  I have sent to Mr Granchain the two wh. were for him.  General Washington has without doubt made you acquainted with the enterprize agt Huntington which was unsuccessful.
                     The Frigate Surveillante arrived some days since from Boston.  All the Carpenters of the Squadron are busy repairing the damage she sustained in the Combat which she had upon her return from St Domingo.  I hope that she will be fit for sea about the 6th of next month.
                     There is arrived in this port a schooner which left the Cape the 6th Inst.  The Captain says the Concorde arrived there the Evening before his departure, that there were no other Vessels of War, but that they were expected every day.
                     I understand by the way of Boston that the Squadron of Mr de Grasse departed from Grenada the 19th of June for Martinico.
                     Another Vessel arrived at Boston, left Martinico the 25 of June, she left the squadron of Mr de Grasse there, which would depart under Eight days for the Cape with a very considerable Convoy.  The English army were at Barbadoes, there has been no other engagement but the first with which you have been made acquainted.  They knew of no reinforcement having been received by the English from Europe.
                     According to my Calculation the Count de Grasse ought to arrive about the 10th of this month at the Cape, and would depart the 15th or 18th.  So that I presume he may be here about the 10th of next month.  Upon the first news which I shall receive, whether it shall be of his arrival or of his approach to the Coast I shall upon the instant dispatch a Courier to give you advice.
                     I have seen the sketch of the Business in hand—you are more convenient than I am to enquire of the people of the Country whether there is Water enough at sandy Hook for the Squadron to force a passage.  I can assure you that while the Count de Estaing was there he sent an officer to sound the Entry of sandy Hook—that the officer deposed in full Council at which I assisted, that there were but 17 1/2 feet Water at the Entry—That Count D’Estaing offered then to the American pilots which the Congress had furnished 50,000 Crowns if they would under take to carry the Squadron in, which they refused.  It may be however that the deposition of the officer may be true and yet not exact—For the pilots out of ill intention may have made him sound the shallowest part.
                     I will not repeat all what I have before written to you upon the desire which General Washington expresses that the Squadron under my command should go to Chesapeak—I grant that the Royal Oak not having joined the Squadron which is at the Hook, I should not only be in condition to fight them, but moreover I might flatter myself with gaining an advantage.  I would observe to you only that it would not be possible for me to depart before the arrival of the Convoy which I expect from Boston, and which cannot be here so soon as I wish.  Besides having appointed this for the place of Rendezvous with Mr De Grasse, I think it for the good of the service that I should wait him here.  I prepare every thing, that upon  the moment of his arrival all may be ready.
                     I have already sent up to Patuxet many of my Transports, That I may put on board the Squadron the greatest part of their Crews, which however will not yet compleat those of the Vessels included in the detachment of Mr de Choisey.  If in the mean time the project for Chesapeak should take place, I shall so arrange matters as to take with me all the Vessels except the Fantasque and Isle of France which can furnish me a considerable number  of Men and which would be of little service in the Rivers in the interior parts of Chesapeak.  If the expedition to Chesapeak takes place it will be indispensably necessary that the transports should be with the Squad &ca .
                     Translation, DLC:GW.  Enclosed in Barras to GW, 25 July 1781.
                  
               